          Case 3:18-cv-01035-MO        Document 62       Filed 05/28/19    Page 1 of 3




AMY R. ATWOOD (OSB #060407)
CENTER FOR BIOLOGICAL DIVERSITY
P.O. Box 11374
Portland, OR 97211
(971) 717-6401
atwood@biologicaldiversity.org

Lead Attorney for Plaintiffs




                               UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION



CENTER FOR BIOLOGICAL DIVERSITY,                    Case No: 18-CV-1035 (MM)
ET AL,

            Plaintiffs,                             DISMISSAL OF PLAINTIFFS
                                                    PACIFIC COAST FEDERATION OF
   v.                                               FISHERMEN’S ASSOCIATIONS AND
                                                    THE INSTITUTE FOR FISHERIES
DAUGHERTY, ET AL,                                   RESOURCES

            Defendants,

   and

OREGON FOREST INDUSTRIES
COUNCIL, ET AL,

            Defendant-Intervenors.


         PLEASE TAKE NOTICE that the Pacific Coast Federation of Fishermen’s Associations

and the Institute for Fisheries Resources hereby withdraw as plaintiffs and accordingly are no

longer parties in this lawsuit. With the filing of their First Amended Complaint, ECF 61, the
          Case 3:18-cv-01035-MO       Document 62       Filed 05/28/19     Page 2 of 3




Center for Biological Diversity, Cascadia Wildlands, and Native Fish Society remain as the

Plaintiffs to this litigation.


Respectfully submitted this 28th day of May 2019.


                                            /s/ Amy R. Atwood
                                            Amy R. Atwood (OSB #060407)
                                            atwood@biologicaldiversity.org
                                            Tel: (971) 717-6401
                                            P.O. Box 11374
                                            Portland, OR 97211
                                            CENTER FOR BIOLOGICAL DIVERSITY

                                            Brian P. Segee (admitted pro hac vice)
                                            bsegee@biologicaldiversity.org
                                            Tel: (802) 750-8852
                                            P.O. Box 1646
                                            Ojai, CA 93023
                                            CENTER FOR BIOLOGICAL DIVERSITY

                                            Oliver J. H. Stiefel (OSB# 135436)
                                            oliver@crag.org
                                            Tel: (503) 227-2212
                                            3141 E. Burnside St.
                                            Portland, OR 97214
                                            CRAG LAW CENTER

                                            Attorneys for All Plaintiffs

                                            Nicholas Cady (OSB #113463)
                                            nick@cascwild.org
                                            Tel: (541) 434-1463
                                            P.O. Box 10455
                                            Eugene, OR 97440
                                            CASCADIA WILDLANDS

                                            Attorney for Plaintiff Cascadia Wildlands




PLAINTIFFS’ DISMISSAL OF PLAINTIFFS PCFFA AND IFR                                        Page 2
          Case 3:18-cv-01035-MO        Document 62       Filed 05/28/19    Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of May 2019, a true and accurate copy of the

foregoing DISMISSAL OF PLAINTIFFS PACIFIC COAST FEDERATION OF

FISHERMEN’S ASSOCIATIONS AND THE INSTITUTE FOR FISHERIES RESOURCES

was filed electronically via the CM/ECF system by the United States District Court, District of

Oregon.



DATED this 28th day of May, 2019.


                                             s/ Amy R. Atwood
                                             Amy R. Atwood
                                             CENTER FOR BIOLOGICAL DIVERSITY
                                             Of Attorneys for Plaintiffs




PLAINTIFFS’ DISMISSAL OF PLAINTIFFS PCFFA AND IFR                                            Page 3
